ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on April 28, 1981, 398 So.2d 859, reversing the judgment and sentence of the Circuit Court of Dade County, Florida, in the above styled cause, and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed July 29, 1982, 418 So.2d 254 and mandate now lodged in this court quashed this court’s judgment;
NOW, THEREFORE, It is Ordered that the mandate of this court entered in this cause on June 19, 1981 is withdrawn, the opinion and judgment of this court filed herein on April 28,1981, is vacated, the said opinion and judgment by the Supreme Court of Florida is herewith made the opinion and judgment of this court and the judgment and sentence of the Circuit Court herein appealed is reinstated and affirmed. Costs allowed shall be taxed in the trial court (Rule 9.400(a) Florida Rules of Appellate Procedure).